IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


R.J.A.,                                      : No. 78 WM 2020
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
THE ROMAN CATHOLIC DIOCESE OF                :
PITTSBURGH, BISHOP DAVID A. ZUBIK            :
AND CARDINAL DONALD WUERL,                   :
                                             :
                    Petitioners              :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of November, 2020, the Application “for Extraordinary

Relief and Stay Pending Outcome of Dispositive Appeal” is DENIED.